Name: Commission Regulation (EC) No 1000/2007 of 29 August 2007 amending Regulation (EC) No 831/2002 implementing Council Regulation (EC) No 322/97 on Community Statistics, concerning access to confidential data for scientific purposes (Text with EEA relevance )
 Type: Regulation
 Subject Matter: economic analysis;  EU institutions and European civil service;  research and intellectual property;  education;  national accounts;  information and information processing;  social framework
 Date Published: nan

 30.8.2007 EN Official Journal of the European Union L 226/7 COMMISSION REGULATION (EC) No 1000/2007 of 29 August 2007 amending Regulation (EC) No 831/2002 implementing Council Regulation (EC) No 322/97 on Community Statistics, concerning access to confidential data for scientific purposes (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics (1), and in particular Article 20 thereof, Whereas: (1) Commission Regulation (EC) No 831/2002 (2) establishes, for the purpose of enabling statistical conclusions to be drawn for scientific purposes, the conditions under which access to confidential data transmitted to the Community authority may be granted. It lists the categories of bodies whose researchers may be granted such access, drawing a distinction between directly admissible bodies and bodies admissible after having received the opinion of the Committee on Statistical Confidentiality. It also lists the different surveys and data sources to which it applies. (2) Scientific research is frequently performed by units or departments within national statistical institutes and national central banks of the Member States and the European Central Bank (ECB). These bodies provide the appropriate guarantees as regards confidential treatment and protection of the data and the strictly scientific purpose of the access. They should therefore also be considered directly admissible bodies. (3) There is growing demand from researchers and the scientific community in general to have access for scientific purposes to confidential data from the Adult Education Survey (AES) also. The AES covers information on complex patterns of participation by adults in education and training, access to information on learning opportunities and a profile of participants and non-participants (e.g. socioeconomic background, reason for learning, obstacles, attitudes, self-assessed languages and ICT skills). This survey should therefore be added to the list in Regulation (EC) No 831/2002. (4) The conditions laid down in Regulation (EC) No 831/2002 have also been made applicable to access for scientific purposes to confidential data from the European Union Statistics on Income and Living Conditions (EU-SILC), by Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (3). EU-SILC is, however, not mentioned in Regulation (EC) No 831/2002. For reasons of clarity, EU-SILC should therefore also be added to the list in Regulation (EC) No 831/2002. (5) Regulation (EC) No 831/2002 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Statistical Confidentiality, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 831/2002 is amended as follows: 1. In Article 3, paragraph 1 is replaced by the following: 1. Access to confidential data may be granted by the Community authority to researchers of bodies falling within any of the following categories: (a) universities and other higher education organisations established under Community law or by the law of a Member State; (b) organisations or institutions for scientific research established under Community law or under the law of a Member State; (c) national statistical institutes of the Member States; (d) the European Central Bank and the national central banks of the Member States; (e) other agencies, organisations and institutions, after having received the opinion of the Committee on Statistical Confidentiality, in accordance with the procedure laid down in Article 20(2) of Regulation (EC) No 322/97. 2. In Article 5, paragraph 1 is replaced by the following: 1. The Community authority may grant access on its premises to confidential data obtained from the following surveys or statistical data sources:  European Community Household Panel,  Labour Force Survey,  Community Innovation Survey,  Continuing Vocational Training Survey,  Structure of Earnings Survey,  European Union Statistics on Income and Living Conditions,  Adult Education Survey. However, on the request of the national authority which provided the data, access to data from that national authority shall not be granted for a specific research project. 3. In Article 6, paragraph 1 is replaced by the following: 1. The Community authority may release sets of anonymised microdata obtained from the following surveys or statistical data sources:  European Community Household Panel,  Labour Force Survey,  Community Innovation Survey,  Continuing Vocational Training Survey,  Structure of Earnings Survey,  European Union Statistics on Income and Living Conditions,  Adult Education Survey. However, on the request of the national authority which provided the data, access to data from that national authority shall not be granted for a specific research project. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 2007. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 52, 22.2.1997, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 133, 18.5.2002, p. 7. Regulation as amended by Regulation (EC) No 1104/2006 (OJ L 197, 19.7.2006, p. 3). (3) OJ L 163, 3.7.2003, p. 1.